UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7069



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDY EUGENE WOODWARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-95-30, CR-97-51, CA-99-722-7)


Submitted:   January 16, 2001                  Decided:   May 4, 2001


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randy Eugene Woodward, Appellant Pro Se. Ruth Elizabeth Plagenhoef,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Eugene Woodward seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Woodward, Nos. CR-95-30; CR-

97-51; CA-99-722-7 (W.D. Va. July 6, 2000).

     For the first time on appeal, Woodward raises new claims of

ineffective assistance of counsel.     We generally do not consider

issues raised for the first time on appeal, except under narrow

circumstances not present here.   See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993) (holding that issues raised for first time

on appeal generally will not be considered absent exceptional cir-

cumstances of plain error or fundamental miscarriage of justice).

We therefore decline to address these claims.*

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED



     *
       We also decline to address Woodward’s claim that      his sen-
tence is invalid in light of Apprendi v. New Jersey, 530     U.S. 466
(2000). We recently held in United States v. Sanders, No.    00-6281,
2001 WL 369719, at *10 (4th Cir. April 13, 2001), that the   new rule
announced in Apprendi is not retroactively applicable to     cases on
collateral review.

                                  2